Case 3:15-cv-O7658-|\/lAS-LHG Document 371 Filed 10/12/18 Page 1 of 1 Page|D: 9636

A. ROSS PEARLSON
Chlesa j One Boland Dnve

. _ West Orange, NJ 07052
Shah|n|an & 973.530.2100
Giantomasi Pc

    

Fax: 973.530.2300
rpear|son@csgla\iv.com

§`E&§'$MR¥WE$§‘<?E;$ ~’:l',§”&;/?.§W§§

csglaw.com

October 12, 2018

Via Electronic Filing
Hon. Lois H. Goodman, U.S.l\/l.J.

United States District Court, District of New Jersey
C|arkson S. Fisher Federal Building & U.S. Courthouse
402 E. State Street

Room 7050

Trenton, NJ 08608

Re: |n Re Valeant Pharmaceutica|s |nternational, lnc. Securities Litigation
Civi| Action: 3:15-cv-07658-MAS-LHG

Dear Ju'dge Goodman:
in response to Your Honor’s Octoloer 1, 2018 Order setting today as the deadline for
motions to continue the stay of this matter (ECF No. 357), Defendant PriceWaterhouseCoopers
l_LP takes no position on the application of the stay, except that, to the extent a stay applies, it
applies equally as to all claims and parties
Thanl< you for your kind courtesies in this matter.
Respectfully submitted ,
/s/A. Ross Pear/son
A. Ross Pearlson

ARP;lmr

cci All Counsel of Record (vv/o encl.) (via email)

 

WEST ORANGE NE\/\/lERSEY TRENTON NEW]ERSEY NEW YORK NEW Y@RK

